Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 3/11/22.  Claim(s) 2-20, 23-27, 29-33, 35-43, 45-86, and 88-93 are cancelled.  Claim(s) 94-110 are new.  Claim(s) 1, 21, 22, 28, 34, 44, 87, and 94-110 are pending. Claim(s) 44 has been withdrawn.  Claim(s) 1, 21, 22, 28, 34, 87, and 94-110 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments and arguments with respect to the 103 rejections of the last Office action have been fully considered and found persuasive.  Therefore, the rejections of the last Office action are hereby withdrawn.

This application is in condition for allowance except for the following formal matters: 
The disposition of the withdrawn claim 44.  The claim has not been examined for patentability, but does not appear to be currently in condition for allowance and neither is it commensurate in scope with an allowable claim, so it cannot be rejoined and allowed with the examined claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Claim(s) 2-20, 23-27, 29-33, 35-43, 45-86, and 88-93 are cancelled.  Claim(s) 44 has been withdrawn.  Claim(s) 1, 21, 22, 28, 34, 87, and 94-110 are allowed. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627